Title: From George Washington to Brigadier General David Forman, 31 October 1777
From: Washington, George
To: Forman, David



Sir
Head Quarters [Whitpain Township, Pa.] 31 October 1777.

Your Complaints respecting the Conduct of Brigadr Genl Newcomb, give me the more concern at this time, as such backwardness and unwillingness to fulfil the Duties of his Station as have been laid to his Charge, might at this juncture have been attended with the most pernicious Consequences—as you have been a witness of his Misconduct you will be a very proper person to make a pointed Representation of it to those in Authority who have a right to take cognisance of it—I

shall do the same—The appearance of such a reinforcement as has lately been sent from this Army will perhaps induce the Militia to assemble with greater Readiness than they have discover’d hitherto—I have no doubt of the continuance of your Zeal and Efforts to collect a respectable body, and your Success will be the more probable as some of the obstacle to it are now removd.
If the Battery which you say is raising be intended to annoy the Galleys that are fishing up the Spoils of the Augusta—it wd be proper to restrain the Crews from exposing themselves in dragging for Cannon which they may get up hereafter without risk—much more so, if their object be only the plunder of Seamens Chests &ca.
If the work abovementioned be a Simple Battery, it may be practicable to surprise and attack it in Reverse, at little or no Expence—this you will duly consider and act accordingly—for we are not to exceed the limits of defensive war, unless some very favorable opportunity be offerd.
